J-S28006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAYNE EUGENE BRADLEY                       :
                                               :
                       Appellant               :     No. 293 MDA 2022

            Appeal from the PCRA Order Entered January 21, 2022
    In the Court of Common Pleas of Susquehanna County Criminal Division
                      at No(s): CP-58-CR-0000467-2017


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                           FILED: OCTOBER 24, 2022

        Appellant, Wayne Eugene Bradley, appeals from the order entered

January 21, 2022, dismissing his petition filed pursuant to the Post-Conviction

Relief Act (“PCRA”).1 We affirm.

        On July 10, 2018, a jury found Appellant guilty of terroristic threats and

simple assault2 and not guilty of recklessly endangering another person.3 The

trial court summarized the factual basis of Appellant’s convictions as follows:

        Perry’s General Contracting was working on a building project in
        New Milford, Pennsylvania on August 17, 2017. One of the owners
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

218 Pa.C.S.A. §§ 2706(a)(1), 2701(a)(3). After trial, the trial court found
Appellant guilty of the summary offense of disorderly conduct under 18
Pa.C.S.A. § 5503(a)(4). Appellant does not challenge his summary conviction
here.

3   18 Pa.C.S.A. § 2705.
J-S28006-22


     of Perry’s General Contracting [(“Perry”)], John Perry (hereinafter
     referred to as John), was at the construction site. As the Perry
     crew was working on the construction project, [Appellant] arrived
     in a tractor trailer on the public roadway adjacent to the
     construction project.

     As [Appellant’s] tractor trailer was pulling up to the construction
     site, [Appellant] stuck his head out of the window and began
     yelling at the Perry crew. After the tractor trailer stopped,
     [Appellant] got out, approached John and continued to scream at
     him. [Appellant] was carrying a metal bar which was three feet
     in length. As he was screaming at John, [Appellant swung] the
     metal bar like a baseball bat in a threatening manner. [Appellant
     also threatened] to “bust” John’s “head open.” While this was
     occurring, John was located on a scaffolding and was working on
     [a] roof.

     After some give and take between the parties, [Appellant] left the
     construction site and went to his residence located on the other
     side of the street. John’s brother, David Perry (hereinafter
     referred to as David), got down off the roof he was working on
     and went to move a parked truck. At that point, [Appellant] came
     out of his residence holding a rifle. While standing on the other
     side of the street, [Appellant] fired a round into the air. Although
     David did not see the gun pointed at him, he heard the gunshot
     and knew that it was close to him. After firing the weapon,
     [Appellant] then took aim at the back of the truck that David was
     operating. In response to [Appellant] aiming the rifle at his
     brother, John began to scream from his scaffolding. After David
     got out of his truck, he saw [Appellant] holding the weapon with
     a crazed look. David yelled to him whether he planned on
     shooting them and [Appellant] nodded his head in the affirmative.
     [Appellant] left the scene.

     During his testimony, [Appellant] admitted to confronting John
     while holding the metal bar. [Appellant] testified that he asked
     John whether he wanted to move the Perry truck or whether he
     wanted “to see what happens” if he did not move it. When asked
     what he meant by these words, [Appellant] stated that “if he didn’t
     want to move it, then it’s going to be some consequences.”
     [Appellant] testified that John responded that he wanted to see
     what was going to happen if the Perry truck was not moved. In
     response, [Appellant] walked over to his house, retrieved a deer


                                    -2-
J-S28006-22


        rifle, put one round into the chamber, walked back outside and
        “touched it off.”

Trial Court Opinion, 1/21/22, at 3-4 (record citation omitted).

        Appellant proceeded to sentencing, his judgment of sentence was

affirmed by this Court, and our Supreme Court denied discretionary review.

See Commonwealth v. Bradley, 2019 WL 4927156 (Pa. Super. 2019),

appeal denied, 229 A.3d 232 (Pa. 2020). Thereafter, Appellant filed a timely

and counseled PCRA petition, his first, on January 25, 2021.            Within his

petition, Appellant asserted various claims of ineffective assistance of trial

counsel and a claim that he was denied a fair trial because the prosecutor

improperly vouched for the credibility of Commonwealth witnesses throughout

the trial. The PCRA court held an evidentiary hearing on September 1, 2021,

and after briefing by the parties, denied Appellant’s PCRA petition on January

21, 2022. This appeal followed.4

        Appellant raises the following issues for our review:

        I. Whether the PCRA court committed reversible error by
        dismissing [Appellant’s] PCRA claim that trial counsel was
        ineffective for failing to object to and/or request a mistrial
        following the Commonwealth’s prejudicial opening and closing
        arguments?

        II. Whether the PCRA court committed reversible error by
        dismissing [Appellant’s] claim that trial counsel was ineffective for
        eliciting testimony from Trooper McKee vouching for the credibility
        of witnesses and for failing to object [when the prosecutor elicited
        testimony that vouched for the credibility of other witnesses]?


____________________________________________


4   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                           -3-
J-S28006-22


      III. Whether the PCRA court committed reversible error by
      dismissing [Appellant’s] PCRA claim that trial counsel was
      ineffective for failing to object to questions by the prosecutor on
      cross-examination that directly implicated [Appellant’s] right to
      remain silent and/or for failing to request any remedial measures?

      IV. Whether the PCRA court committed reversible error by
      dismissing [Appellant’s] PCRA claim that he was denied his federal
      and state due process rights to a fair trial [because the prosecutor
      improperly vouched for the credibility of Commonwealth
      witnesses] throughout trial?

Appellant’s Brief at 4 (extraneous capitalization omitted).

      Our standard of review for challenges to the denial and dismissal of

petitions filed pursuant to the PCRA is well-settled.

      We must determine whether the findings of the PCRA court are
      supported by the record and whether the court's legal conclusions
      are free from error. The findings of the PCRA court and the
      evidence of record are viewed in a light most favorable to the
      prevailing party. The PCRA court's credibility determinations,
      when supported by the record, are binding; however, this [C]ourt
      applies a de novo standard of review to the PCRA court's legal
      conclusions. We must keep in mind that the petitioner has the
      burden of persuading this Court that the PCRA court erred and
      that such error requires relief. Finally, this Court may affirm a
      valid judgment or order for any reason appearing of record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted). Moreover,

      [t]o be entitled to PCRA relief, [an] appellant must establish, by a
      preponderance of the evidence, his conviction or sentence
      resulted from one or more of the enumerated errors in 42
      Pa.C.S.[A.] § 9543(a)(2). These errors include a constitutional
      violation or ineffectiveness of counsel, which “so undermined the
      truth-determining process that no reliable adjudication of guilt or
      innocence could have taken place.” Id. Additionally, [an]
      appellant must show his claims have not been previously litigated
      or waived, and “the failure to litigate the issue prior to or during
      trial … or on direct appeal could not have been the result of any

                                     -4-
J-S28006-22


      rational strategic or tactical decision by counsel.” 42 Pa.C.S.[A.]
      § 9543(a)(3), (a)(4). An issue is previously litigated if “the
      highest appellate court in which [appellant] could have had review
      as a matter of right has ruled on the merits of the issue.” 42
      Pa.C.S.[A.] § 9544(a)(2). An issue is waived if appellant “could
      have raised it but failed to do so before trial, at trial, … on appeal
      or in a prior state postconviction proceeding.” 42 Pa.C.S.[A.]
      § 9544(b).

Commonwealth v. Cousar, 154 A.3d 287, 296 (Pa. 2017) (some citation

omitted).

      Preliminarily, we observe that Appellant’s final claim involves allegations

of trial court error. See Commonwealth v. Stansbury, 219 A.3d 157, 161

(Pa. Super. 2019) (noting that an issue challenging whether the Appellant was

denied a fair trial involves allegations of trial court error). As a freestanding

contention unpaired to a claim alleging ineffective assistance of trial counsel,

this issue is not properly before us.    See id., quoting Commonwealth v.

Reyes-Rodriguez, 111 A.3d 775, 780 (Pa. Super. 2015) (en banc) (“At the

PCRA stage, claims of trial court error are either previously litigated (if raised

on direct appeal) or waived (if not).”). Consequently, Appellant is not entitled

to relief on this claim.

      Appellant’s remaining claims all involve allegations of the ineffective

assistance of trial counsel.

      Counsel is presumed to be effective, and the petitioner bears the
      burden of proving that counsel's assistance was ineffective by a
      preponderance of the evidence.          To prevail on a claim of
      ineffective assistance of counsel, the petitioner must plead and
      prove the following three elements: (1) the underlying claim is of
      arguable merit; (2) counsel had no reasonable basis for his or her
      action or inaction; and (3) petitioner suffered prejudice as a result

                                      -5-
J-S28006-22


      of counsel's action or inaction.      To establish prejudice, the
      petitioner must show that there is a reasonable probability that
      the outcome of the proceedings would have been different but for
      counsel's action or inaction. Because a petitioner's failure to
      satisfy any of the above-mentioned elements is dispositive of the
      entire claim, a court need not analyze the elements in any
      particular order. Failure to satisfy one element is dipositive.

Commonwealth v. Hairston, 249 A.3d 1046, 1061–1062 (Pa. 2021)

(internal citations omitted).

      We review Appellant’s three ineffectiveness challenges together and

proceed directly to the “prejudice” prong of the ineffectiveness analysis.

Assuming arguendo, and without deciding, that Appellant could demonstrate

each claim held arguable merit and trial counsel had no reasonable basis for

the course he chose, Appellant cannot demonstrate that such deficient

performance by trial counsel prejudiced him in light of the overwhelming

evidence adduced at trial. More specifically, and as explained in detail below,

Appellant’s own testimony, by itself, provided the necessary factual basis to

sustain   his   convictions     for   terroristic   threats   and   simple   assault.

Consequently, Appellant’s claims warrant no relief.

      The jury convicted Appellant of terroristic threats and simple assault.

The Crimes Code defines these crimes, in relevant part, as follows:

      § 2706 Terroristic threats

      (a) Offense defined. - - A person commits the crime of terroristic
      threats if the person communicates, either directly or indirectly, a
      threat to:

          (1) commit any crime of violence with intent to terrorize
          another[.]

                                         -6-
J-S28006-22



      § 2701. Simple assault

      (a) Offense defined. - - Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if he:

                                 *      *     *

           (3) attempts by physical menace to put another in fear of
           imminent serious bodily injury[.]

18 Pa.C.S.A. §§ 2706(a)(1), 2701(a)(3).

      Through his own testimony at trial, Appellant conceded the following

material    facts.   Appellant   had   several    previous   confrontations    with

construction workers who parked their vehicles and equipment in a way that

obstructed his ability to maneuver his tractor trailers into and out of his

property. N.T. Jury Trial, 7/10/18, at 181-183. On August 17, 2017, upon

returning to his property in a tractor trailer, Appellant saw a truck parked

across the street from his property that would hinder his ability to back into

his driveway. Id. at 184. He then testified:

      I got out of [] our truck, I took the [metal] bar off the floor
      the- - of the truck and I walked into the job site. As I walked, I -
      - I couldn’t see anybody and I thought, you know, where is
      everybody. So I walked down pretty near to the first building and
      then I noticed that there were people on the back side of the roof
      putting down shingles. I said to this guy right here, he was on
      the small part of the porch [referring to John Perry], you want to
      move the truck or do you want to see what happens if you
      don’t? He told me he wanted to see what happens if I don’t. So
      from there, I walked back across the street and I walked in
      the house, got my father’s deer rifle, put one bullet in it,
      come out in the driveway and touched it off.




                                       -7-
J-S28006-22


Id. at 184-185 (emphasis added). Appellant further testified in the following

exchanges:

     Q: You were angry that day though, weren’t you?

     A: Absolutely.

     Q: And you were angry because that truck was in your way.

     A: Exactly.

     Q: And so when you talked to John Perry and you have the - - -
     you have the bar with you, you intended to threaten him with it,
     didn’t you?

     A: Only because he was up there with a[n] air-powered staple gun
     pointing at me.

Id. at 198.

     Q: Sir, what did you mean when you said to [David] Perry,
     [“]move it or you’ll see what happens if you don’t?[”]

     A: Precisely what I did tell him. He - -

     Q: That is what you told him but what did you mean by that?

     A: I meant that if he didn’t want to move it, then it’s going to be
     some consequences.

     Q: And what consequences did you intend that day?

     A: I went and got that gun.

Id. at 192-193.

     Q: So, [Appellant], what was the point of bringing the gun out and
     shooting it into the air?

     A. Getting their attention.

     Q: Okay. Why did you want to get their attention?


                                    -8-
J-S28006-22


          A: I want that truck moved.

Id. at 196-197. Appellant denied pointing the gun at the truck David Perry

occupied, explaining “there was no reason to be pointing a gun at anybody”

because “he was doing what needed to happen, he was moving the truck[.]”

Id. at 185.

          Appellant’s testimony alone established sufficient facts to support his

guilt.     Appellant conceded that he threatened David and John Perry with

“consequences” if they did not comply with his demands to move their truck,

openly wielded a metal bar and hunting rifle while making these threats,

discharged the rifle as means of confirming potential violent consequences of

noncompliance, and ceased his menacing behavior only after the Perry

brothers did what Appellant asked.          Consequently, Appellant cannot prove

that, but for any errors of trial counsel alleged within the PCRA petition, the

outcome of Appellant’s criminal trial would have been different.             Thus,

Appellant cannot establish prejudice. Relatedly, Appellant cannot explain how

defense        counsel’s    alleged     ineffectiveness   “so   undermined     the

truth-determining process that no reliable adjudication of guilt or innocence

could have taken place,” where Appellant himself conceded the material facts

necessary to establish guilt. See 42 Pa.C.S.A. § 9543(a)(2). Accordingly, we

conclude the PCRA court correctly determined that Appellant’s claims merit no

relief.

          Order affirmed.


                                          -9-
J-S28006-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                          - 10 -